IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 37211

STATE OF IDAHO,                                  )     2010 Unpublished Opinion No. 578
                                                 )
       Plaintiff-Respondent,                     )     Filed: August 5, 2010
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
JAMES CHARLES TURNER,                            )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
       Defendant-Appellant.                      )     BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Deborah A. Bail, District Judge.

       Judgment of conviction and unified sentence of fifteen years, with a minimum
       period of confinement of four years, for attempted strangulation, affirmed.

       Molly J. Huskey, State Appellate Public Defender; Erik R. Lehtinen, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Jessica M. Lorello, Deputy
       Attorney General, Boise, for respondent.
                  ______________________________________________

                     Before LANSING, Chief Judge; GUTIERREZ, Judge;
                                 and MELANSON, Judge

PER CURIAM
       James Charles Turner pled guilty to attempted strangulation. I.C. § 18-923. In exchange
for his guilty plea, an additional charge and an allegation that Turner was a persistent violator
were dismissed. The district court sentenced Turner to a unified term of fifteen years, with a
minimum period of confinement of four years. Turner appeals.
       Sentencing is a matter for the trial court's discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing


                                                1
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Turner’s judgment of conviction and sentence are affirmed.




                                                   2